Case: 19-2451    Document: 33     Page: 1   Filed: 03/05/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                    ROBERT J. MAY,
                    Claimant-Appellant

                             v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                        2019-2451
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 17-4809, Senior Judge Mary J.
 Schoelen.
                ______________________

                  Decided: March 5, 2021
                  ______________________

    ROBERT J. MAY, Portland, OR, pro se.

     ROBERT C. BIGLER, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent-appellee. Also represented by
 JEFFREY B. CLARK, TARA K. HOGAN, ROBERT EDWARD
 KIRSCHMAN, JR.; MEGHAN ALPHONSO, Y. KEN LEE, Office of
 General Counsel, United States Department of Veterans
 Affairs, Washington, DC.
Case: 19-2451     Document: 33     Page: 2    Filed: 03/05/2021




 2                                        MAY   v. MCDONOUGH



                   ______________________

     Before WALLACH, TARANTO, and STOLL, Circuit Judges.
 PER CURIAM.
      Appellant, Robert J. May, appeals a decision of the U.S.
 Court of Appeals for Veterans Claims (“Veterans Court”),
 affirming a decision of the Board of Veterans’ Appeals
 (“Board”) denying Mr. May’s request for: (1) entitlement to
 compensation benefits for right and left shoulder disabili-
 ties pursuant to 38 U.S.C. § 1151; (2) an earlier effective
 date for the grant of service connection for depression, sec-
 ondary to herpes simplex virus 2 (“HSV-2”); (3) to revise an
 October 2004 rating decision regarding his disability rating
 assigned for sciatic nerve paralysis, bilateral knee disabil-
 ity, and a total disability rating based on individual unem-
 ployability (“TDIU”) premised on clear and unmistakable
 error (“CUE”); and (4) to revise an April 2007 rating deci-
 sion assigning a non-compensable rating for tinea versi-
 color. 1 May v. Wilkie, No. 17-4809, 2019 WL 3366794, at *1
 (Vet. App. July 26, 2019); see R.A. 19 (Judgment); see also
 R.A. 20–61 (Board Decision). 2 The Veterans Court also de-
 termined that it “lack[ed] jurisdiction to address
 [Mr. May]’s argument that the [S]ecretary lacks authority
 to issue a non[-]compensable rating.” May, 2019 WL
 3366794, at *9. To the extent Mr. May appeals the denial
 of his entitlement benefits for right and left shoulder


      1   Tinea versicolor is “a skin condition characterized
 by patches of skin that vary in color, shape, and size.” Rus-
 sell v. McDonald, 586 F. App’x 589, 589 (Fed. Cir. 2014).
      2   “R.A.” refers to the appendix attached to Appellee,
 the Secretary of Veterans Affairs’ (“the Secretary”), re-
 sponse brief; “A.A.” refers to the appendix attached to
 Mr. May’s opening brief.        The appendix attached to
 Mr. May’s opening brief was unnumbered, accordingly, we
 cite to it in its numerical sequence. See generally A.A.
Case: 19-2451     Document: 33     Page: 3    Filed: 03/05/2021




 MAY   v. MCDONOUGH                                          3



 disabilities under 38 U.S.C. § 1151, we have jurisdiction
 pursuant to 38 U.S.C. § 7292(a), and affirm. To the extent
 Mr. May argues that the Veterans Court should have
 reached the merits of his other underlying claims, we dis-
 miss for lack of jurisdiction.
                        BACKGROUND 3
      Mr. May served on active duty in the U.S. Marine
 Corps from 1974 to 1986. R.A. 22. In July 2003, Mr. May
 filed a claim for disability compensation for HSV-2
 disabilities, tinea versicolor disability, bilateral knees
 rating increase, and TDIU. A.A. 23–26; see A.A. 18–26
 (2004 Notice of Disagreement). In October 2004, the U.S.
 Department of Veterans Affairs (“VA”) denied Mr. May’s
 claim for entitlement to compensation (“October 2004
 Rating Decision”). A.A. 18. 4 Following the denial, Mr. May
 filed a notice of disagreement, stating that he felt “complete
 embarrassment” over his HSV-2 diagnosis. A.A. 21. In
 April 2007, the VA issued a statement of the case, and
 again, denied Mr. May’s claim of HSV-2. R.A. 82. The VA
 also issued an April 2007 rating decision, granting
 Mr. May’s July 2003 claim for tinea versicolor with a non-
 compensable disability rating. R.A. 52.
     In September 2007, more than sixty days after the
 issuance of the April 2007 statement of the case, Mr. May
 appealed the Board’s denial of his HSV-2 claim. A.A. 36.
 In November 2012, Mr. May filed a motion to revise the
 October 2004 Rating Decision, alleging that his HSV-2
 caused depression. May, 2019 WL 3366794, at *3. In a



       3  For ease of reference, unless otherwise noted, we
 cite to the uncontested facts as set forth in May, 2019 WL
 3366794, at *1–7; see generally Appellant’s Br.; Appellee’s
 Br.
     4    The October 2004 Rating Decision is not in the rec-
 ord. See generally A.A.; R.A.
Case: 19-2451    Document: 33     Page: 4    Filed: 03/05/2021




 4                                        MAY   v. MCDONOUGH



 June 2016 rating decision, the VA interpreted Mr. May’s
 claim of depression as a claim for secondary service
 connection to his HSV-2 diagnosis and assigned a 30
 percent disability rating, effective from November 5, 2012.
 R.A. 37. In July 2016, Mr. May appealed the November 5,
 2012 effective date, arguing that his statement of
 “complete embarrassment” constituted an informal claim
 for entitlement to service connection for depression as
 secondary to HSV-2, however, the VA denied the appeal.
 A.A. 37–38; see May, 2019 WL 3366794, at *3.
     In January 2009, Mr. May filed another claim with the
 VA, asserting “that his service-connected right shoulder
 injury worsened as a result of a December 2003 incident at
 [a VA Medical Center].” May, 2019 WL 3366794, at *1; see
 A.A. 32; see also A.A. 27–33 (2014 Notice of Disagreement).
 In January 2010, the VA denied Mr. May’s claim for
 entitlement to compensation under 38 U.S.C. § 1151 for his
 aggravated right shoulder injury. May, 2019 WL 3366794,
 at *1. In November 2010, Mr. May filed a notice of
 disagreement, asserting that his right shoulder injury was
 aggravated as a result of a fight with VA police at the VA
 Medical Center, A.A. 32; see May, 2019 WL 3366794, at *1,
 thereafter, in June 2013, Mr. May filed a separate claim for
 his left shoulder, related to the December 2003 incident,
 which the VA denied in September 2013, A.A. 69; see May,
 2019 WL 3366794, at *1.
     In November 2017, the Board affirmed the following
 decisions by the VA. R.A. 25–26. First, the Board denied
 Mr. May’s claim for shoulder injuries under 38 U.S.C.
 § 1151, concluding that “the evidence [did] not support a
 finding that the December . . . 2003 incident in question
 happened during the course of VA hospital care, VA
 medical or surgical treatment, or an examination furnished
 by [the] VA.” R.A. 42. Second, concerning the earlier
 effective date for Mr. May’s depression as secondary to his
 service-connected HSV-2, the Board determined that “no
 submission from [Mr. May] to [the] VA . . . [was] received
Case: 19-2451      Document: 33      Page: 5     Filed: 03/05/2021




 MAY   v. MCDONOUGH                                              5



 prior to November 5, 2012, that communicated an intent to
 file a claim for service connection for depression[.]”
 R.A. 38.    Third, the Board found no CUE in the
 October 2004 Rating Decision on sciatic nerve paralysis,
 right and left knee chondromalacia, and TDIU. R.A. 43–
 51. 5 Fourth, the Board found no CUE in an April 2007
 Rating Decision on Mr. May’s tinea versicolor claim.
 R.A. 54.
     In December 2017, Mr. May appealed the 2017 Board
 Decision to the Veterans Court. R.A. 17. In July 2019, the
 Veterans Court affirmed the Board’s decision. May, 2019
 WL 3366794, at *1. Specifically, the Veterans Court
 determined that the Board had not clearly erred by


       5  “A final decision of [the] VA . . . is subject to collat-
 eral attack by a claim of CUE.” Disabled Am. Veterans v.
 Gober, 234 F.3d 682, 686 (Fed. Cir. 2000), overruled on
 other grounds by Nat’l Org. of Veterans’ Advocates, Inc. v.
 Sec’y of Veterans Affs., 981 F.3d 1360, 1368–69 (Fed.
 Cir. 2020); see 38 C.F.R. § 3.105 (“Final decisions will be
 accepted by [the] VA as correct with respect to the eviden-
 tiary record and the law that existed at the time of the de-
 cision, in the absence of [CUE].”). The following must be
 demonstrated to establish CUE:
       (1) Either the correct facts, as they were known at
       the time, were not before the adjudicator or the
       statutory or regulatory provisions extant at the
       time were incorrectly applied; (2) [t]he error must
       be undebatable and the sort which, had it not been
       made, would have manifestly changed the outcome
       at the time it was made; and (3) [a] determination
       that there was CUE must be based on the record
       and the law that existed at the time of the prior
       adjudication in question.
 Cousin v. Wilkie, 905 F.3d 1316, 1319 (Fed. Cir. 2018) (in-
 ternal quotation marks and citation omitted).
Case: 19-2451     Document: 33      Page: 6    Filed: 03/05/2021




 6                                          MAY   v. MCDONOUGH



 determining that Mr. May was not entitled to disability
 compensation under 38 U.S.C. § 1151, as his “injuries were
 divorced” from his VA treatment. May, 2019 WL 3366794,
 at *3. Further, the Veterans Court found no clear error in
 the Board’s conclusion that Mr. May’s depression claim
 was separate from his HSV-2 claim. Id. at *4. The
 Veterans Court also determined that the Board did not err
 by not finding CUE in the October 2004 and April 2007
 Rating Decisions. Id. at *6–9. Finally, the Veterans Court
 held that it lacked jurisdiction to address Mr. May’s
 argument that the Secretary lacked authority to issue a
 non-compensable disability rating. Id. at *9.
                          DISCUSSION
         I. Standard of Review and Legal Standard
     “The jurisdiction of this court to review decisions of the
 Veterans Court is limited by statute.”            Gazelle v.
 Shulkin, 868 F.3d 1006, 1009 (Fed. Cir. 2017). We may re-
 view a Veterans Court decision “with respect to the validity
 of a decision of the [Veterans] Court on a rule of law or of
 any statute or regulation . . . or any interpretation
 thereof . . . that was relied on by the [Veterans] Court in
 making the decision.” 38 U.S.C. § 7292(a). “Except to the
 extent an appeal . . . presents a constitutional issue,” we
 “may not review (A) a challenge to a factual determination,
 or (B) a challenge to a law or regulation as applied to the
 facts of a particular case.” Id. § 7292(d)(2). “We review
 statutory and regulatory interpretations of the Veterans
 Court de novo.” Gazelle, 868 F.3d at 1009 (italics, internal
 quotation marks, and citation omitted).
     While “[w]e review statutory and regulatory interpre-
 tations of the Veterans Court de novo,” Gazelle, 868 F.3d
 at 1009 (citation omitted), “[w]e may set aside the Veterans
 Court’s interpretation of a regulation only if it is unconsti-
 tutional, violative of statute, procedurally defective, or oth-
 erwise arbitrary,” Blubaugh v. McDonald, 773 F.3d 1310,
 1312 (Fed. Cir. 2014) (citing 38 U.S.C. § 7292(d)(1)); see 38
Case: 19-2451      Document: 33      Page: 7     Filed: 03/05/2021




 MAY   v. MCDONOUGH                                             7



 U.S.C. § 7292(d)(1) (providing that we “shall . . . set aside”
 any regulatory interpretation “relied upon in the decision
 of the [Veterans Court]” that is “(A) arbitrary, capricious,
 an abuse of discretion, or otherwise not in accordance with
 law; (B) contrary to constitutional right, power, privilege,
 or immunity; (C) in excess of statutory jurisdiction, author-
 ity, or limitations, or in violation of a statutory right; or (D)
 without observance of procedure required by law”); Sursely
 v. Peake, 551 F.3d 1351, 1354 (Fed. Cir. 2009) (explaining
 that the “jurisdictional grant” of 38 U.S.C. § 7292(d) “dis-
 tinguishes between statutory interpretation and regula-
 tory interpretation,” and that we review the Veterans
 Court’s regulatory interpretations “only under [the] more
 deferential standard set out in [§ 7292(d)(1)]”).
   II. The Veterans Court Properly Affirmed the Board’s
 Decision to Deny Entitlement to Disability Benefits under
                     38 U.S.C. § 1151
     The Veterans Court affirmed the Board’s denial of
 Mr. May’s request for disability benefits under 38 U.S.C.
 § 1151, as it found the Board’s determination that Mr.
 May’s “[shoulder] injuries were divorced from his treat-
 ment ha[d] a plausible basis in the record and comports
 with applicable law.” May, 2019 WL 3366794, at *3. The
 Veterans Court determined that “[t]he Board properly re-
 cited the relevant law and applied it to the above facts.” Id.
 Mr. May contends, however, that the Veterans Court erred
 by incorrectly adopting “the Secretary’s narrow interpreta-
 tion of § 1151.” Appellant’s Br. 8. That is, Mr. May argues,
 that the Veterans Court’s determination “suggests that the
 Secretary incurs absolutely no § 1151 liability for tort inju-
 ries caused by VA medical facilities staff,” and thus, the
 Veteran Court erred in its application of § 1151. Id. at 8–
 9. We disagree with Mr. May.
      The Veterans Court properly affirmed the Board’s de-
 cision to deny Mr. May entitlement to disability benefits
 under 38 U.S.C. § 1151. For a claimant to recover under
Case: 19-2451     Document: 33     Page: 8    Filed: 03/05/2021




 8                                         MAY   v. MCDONOUGH



 § 1151, the claimant must satisfy three prerequisites for
 obtaining disability compensation: (1) the “claimant must
 incur a ‘qualifying additional disability’ that was not the
 result of his own ‘willful misconduct,’” (2) the “disability
 must have been ‘caused by hospital care, medical or surgi-
 cal treatment, or examination furnished the veteran’ by the
 VA or in a VA facility,” and (3) the “‘proximate cause’ of the
 veteran’s disability must be ‘carelessness, negligence, lack
 of proper skill, error in judgment, or similar instance of
 fault on the part of the [VA],’ or ‘an event not reasonably
 foreseeable.’” Viegas v. Shinseki, 705 F.3d 1374, 1377 (Fed.
 Cir. 2013) (quoting 38 U.S.C. § 1151(a)). Here, Mr. May’s
 shoulder injury was “aggravated as a result of a fight with
 VA police at the VA medical center.” May, 2019 WL
 3366794, at *1; see R.A. 41–42. Our precedent holds that
 § 1151 neither “covers every injury sustained by a veteran
 in a VA medical facility” nor “extend[s] to the remote con-
 sequences of the hospital care or medical treatment pro-
 vided by the VA.” Viegas, 705 F.3d at 1383. As such, the
 Board correctly determined that at the time of the incident
 Mr. May “was not undergoing hospital care, medical or sur-
 gical treatment, or examination furnished by [the] VA,” but
 rather en route to his medical appointment, not in the
 course of medical treatment. R.A. 24, 41; see Viegas, 705
 F.3d at 1383 (“If, for example, a veteran reported to a VA
 medical center for an examination, and hours later was in-
 jured while engaged in recreational activities at the facil-
 ity, his injury might well be deemed only a remote
 consequence of his earlier examination.”) Therefore, the
 Veterans Court did not rely on an incorrect understanding
 of § 1151. Accordingly, Mr. May is not entitled to disability
 benefits for his shoulder injuries, as of result of the Decem-
 ber 2003 incident, under 38 U.S.C. § 1151.
Case: 19-2451     Document: 33     Page: 9    Filed: 03/05/2021




 MAY   v. MCDONOUGH                                          9



 III. We Lack Jurisdiction to Review Mr. May’s Remaining
      Challenges Against the Veterans Court’s Decision
   A. We Lack Jurisdiction to Review Whether Mr. May
       is Entitled to An Earlier Effective Date for
        Secondary Service-Connected Depression
     The Veterans Court affirmed the Board’s denial of
 Mr. May’s request to revise the June 2016 Rating Decision
 on the basis that it “detect[ed] no clear error in the Board’s
 analysis” that Mr. May’s “depression claim is separate from
 [his] HSV-2 claim.” May, 2019 WL 3366794, at *4. The
 Veterans Court concluded that the Board correctly deter-
 mined that Mr. May’s “service-connected depression [was]
 not inextricably intertwined with his service-connected
 HSV-2,” id.; that the Board properly determined “that
 there [was] no communication from [Mr. May] received
 prior to November 5, 2012, that may reasonably be con-
 strued as a formal or informal claim for entitlement to ser-
 vice connection for depression, id. at *5 (quotations marks
 and citation omitted); and that it need not “opine on the
 constitutionality of [38 C.F.R.] § 20.302,” id. Mr. May con-
 tends, however, that the Veterans Court erred by affirming
 the Board’s determination that his 2012 submission was a
 new claim, Appellant’s Br. 11; concluding that his state-
 ment of “complete embarrassment” did not constitute a
 claim for entitlement to service connection for depression,
 id. at 12. That is, Mr. May argues that he “met the mini-
 mum requirements to establish [an] HSV-2 [d]epression[]
 service connection effective date as of July 14, 2003.” Id.
 at 24. However, we lack jurisdiction to review this claim.
      We lack jurisdiction to review the Veterans Court de-
 termination that Mr. May is not entitled to an earlier effec-
 tive date for secondary service-connected depression.
 Mr. May neither challenges any particular aspect of the
 Veterans Court’s decision based on a rule of law or the va-
 lidity of any statute or regulation, nor raises any legitimate
Case: 19-2451    Document: 33      Page: 10    Filed: 03/05/2021




 10                                        MAY   v. MCDONOUGH



 constitutional challenge. See generally Appellant’s Br. 6 In-
 stead, Mr. May challenges the Veterans Court affirmance
 of the Board’s factual finding “that no filings contempora-
 neous with the HSV-2 claim could be construed as contain-
 ing a claim for depression or any other psychological issue,”
 i.e., that it was not until November 2012 that Mr. May filed
 a claim that could “reasonably be construed as a formal or
 informal claim for entitlement to service connection for


      6   The Veterans Court concluded that it was “not nec-
 essary–nor would it be proper–for th[e Veterans] Court to
 opine on the constitutionality of § 20.302 because the Board
 weighed the evidence of record and held that the appellant
 was not entitled to an earlier effective date,” and therefore,
 “any error is harmless” because “there is no decision with
 which [Mr. May] could have filed a[] [notice of disagree-
 ment].” May, 2019 WL 3366794, at *5. However, Mr. May
 argues that any error was not harmless. See Appellant’s
 Br. 18. Mr. May’s argument is misplaced. To the extent
 Mr. May continues to challenge the constitutionality, the
 regulation is irrelevant to the outcome in this case and
 therefore we do not reach it. Washington State Grange v.
 Washington State Republican Party, 552 U.S. 442, 450
 (2008) (explaining that courts should exercise judicial re-
 straint “from unnecessary pronouncement on constitu-
 tional issues” (internal quotation marks and citation
 omitted)). Moreover, to the extent Mr. May challenges a
 finding of harmless error on the facts of the case, we lack
 jurisdiction. See Newhouse v. Nicholson, 497 F.3d 1298,
 1302 (Fed. Cir. 2007) (concluding that an appellant’s chal-
 lenge as to whether an error is prejudicial involves factual
 matters outside our jurisdiction); Conway v. Principi, 353
 F.3d 1369, 1375 (Fed. Cir. 2004) (“[W]e would surpass our
 jurisdiction if we were to apply the harmless error rule as
 codified in [38 U.S.C. § 7261(b)(2)] to the facts of [a]
 case[.]”). Therefore, we need not review the Veterans
 Court’s determination.
Case: 19-2451    Document: 33      Page: 11     Filed: 03/05/2021




 MAY   v. MCDONOUGH                                          11



 depression.” May, 2019 WL 3366794, at *5. Because the
 Veterans Court affirmed the Board’s denial of Mr. May’s
 request to revise the June 2016 Rating Decision based on
 an application of law to fact, i.e., that he did not make a
 claim related to depression until November 2012, and
 Mr. May does not appear to raise a non-frivolous legal chal-
 lenge to the Veterans Court’s legal determinations, we lack
 jurisdiction. See Bozeman v. McDonald, 814 F.3d 1354,
 1357 (Fed. Cir. 2016) (explaining that the Veterans Court’s
 “application of law to fact” is “a question over which we lack
 jurisdiction” (citation omitted)).
       B. We Lack Jurisdiction to Review the Veterans
        Court’s Decision Denying Mr. May’s Various
                    Challenges of CUE
     The Veterans Court determined that Mr. May’s CUE
 arguments addressing the Board’s determination regard-
 ing the October 2004 and April 2007 Rating Decisions
 “amount[ed] to . . . fundamental disagreement[s] with how
 the Board weighed the evidence.” May, 2019 WL 3366794,
 at *7; see, e.g., id. (concluding that Mr. May’s assertions of
 CUE were “based on inadequate reasons or bases,” pertain-
 ing to sciatic nerve paralysis, and “are misplaced”); id. (con-
 cluding that Mr. May’s assertion of CUE pertaining to his
 right and left knee chondromalacia “amount[ed] to an as-
 sertion that VA failed in its duty to assist,” which “cannot
 form the basis for finding CUE”); id. at *8 (concluding that
 Mr. May’s assertion of CUE pertaining to his TDIU
 amounted to a disagreement over whether the Veterans
 Court “should [have] look[ed] over his medical history for
 potential extraschedular referral,” which cannot serve as
 the basis for CUE); id. at *9 (concluding that Mr. May’s
 “disagreements with his tinea versicolor rating amount to
 a disagreement with the merits determination and cannot
 serve as the basis for CUE”). Consequently, the Veterans
 Court concluded that Mr. May failed to show that the
 Board committed CUE pertaining to his claims for sciatic
Case: 19-2451    Document: 33     Page: 12    Filed: 03/05/2021




 12                                       MAY   v. MCDONOUGH



 nerve paralysis, right and left knee chondromalacia, TDIU,
 and tinea versicolor. Id. at 7–9. Mr. May contends that the
 Veterans Court erred by concluding that the Board did not
 commit CUE. Appellant’s Br. 24–29. However, we lack ju-
 risdiction to review this claim.
      We lack jurisdiction to review the Veterans Court’s de-
 cision to deny Mr. May’s various challenges of CUE. While
 we may review challenges to the validity or interpretation
 of a statute or regulation relied on by the Veterans Court,
 we lack jurisdiction to review a challenge to a “factual de-
 termination” or “law or regulation as applied to the facts.”
 38 U.S.C. § 7292(d)(2); see also Githens v. Shinseki, 676
 F.3d 1368, 1371 (Fed. Cir. 2012) (“[We] may not review the
 Veterans Court for an ‘application of a legal standard to the
 facts of a particular case to determine whether there has
 been an error that is essentially factual in nature.’” (quot-
 ing Szemraj v. Principi, 357 F.3d 1370, 1375 (Fed.
 Cir. 2004))). Here, it appears that Mr. May’s arguments
 amount to a disagreement with the Veterans Court’s
 weighing of evidence and application of law to the facts of
 this case. See, e.g., Appellant’s Br. 25 (Mr. May asserting
 that “between 2004 and 2007, the Secretary misapplied
 38 U.S.C. §§ 7252 and 7266 to, inter alia, promulgate any
 decisions against the sciatica optimum-benefit claim”); id.
 (Mr. May asserting that “[t]he 2004 bilateral knees CUE
 claims involved the misapplication of 38 U.S.C. § 5103A(d),
 38 C.F.R. §§ 4.1 and 19.9, inter alia”); id. at 26 (Mr. May
 asserting “[c]ontrary to the Veterans Court’s findings, that
 the [Social Security Administration (‘SSA’)] determination
 ‘postdates the adjudication in question,’” and that the
 “[Agency of Original Jurisdiction] issued [the April 2007
 Decision Rating] after being informed of the SSA’s deci-
 sion”); id. at 27 (Mr. May asserting that we “may vacate
 [the] Veterans Court’s tinea versicolor decision based upon
 the failure to remand the claim to [the] Board upon
Case: 19-2451      Document: 33      Page: 13    Filed: 03/05/2021




 MAY   v. MCDONOUGH                                             13



 misapplication of 38 C.F.R. § 19.9”). 7 Therefore, we lack
 jurisdiction to review the Veterans Court’s decision deny-
 ing Mr. May’s CUE challenges pertaining to the Board’s
 October 2004 and April 2007 Rating Decisions. See Guil-
 lory v. Shinseki, 669 F.3d 1314, 1320 (Fed. Cir. 2012) (con-
 cluding that because the appellant’s “arguments [were]
 disagreements with how the facts were weighed or how the
 law was applied to the facts in this particular case,” we
 lacked jurisdiction pursuant to 38 U.S.C. § 7292(d)(2)).



       7 Mr. May argued that “pursuant to 38 U.S.C.
 § 1155, it is unlawful for the Secretary to grant a 0 [per-
 cent] disability rating,” May, 2019 WL 3366794, at *8, how-
 ever, the Veterans Court concluded that pursuant to
 Wingard v. McDonald, it lacked jurisdiction to address
 Mr. May’s argument, id. at *9 (citing 779 F.3d 1354, 1356
 (Fed. Cir. 2015)). On appeal, Mr. May contends that our
 holding in Wingard does not apply to him because the ap-
 pellant in Wingard “did not have standing [to] present her
 38 U.S.C. § 2303 claim based upon a challenge to the 0 per-
 cent rating because she was not the veteran burdened with
 the 0 [percent] rating,” and thus, the Veterans Court erred.
 Appellant’s Br. 28. Mr. May is mistaken. In Wingard, we
 held that:
       Congress precluded the Veterans Court from re-
       viewing the schedule of ratings for disabilities
       adopted under [§] 1155 or any action of the Secre-
       tary in adopting or revising that schedule. That
       provision squarely precludes the Veterans Court
       from determining whether the schedule, by includ-
       ing a 0 [percent] rating, substantively violates stat-
       utory constraints.
 779 F.3d at 1356 (internal alterations, quotation marks,
 and citation omitted). Accordingly, we lack jurisdiction to
 consider the challenge to the rating schedule.
Case: 19-2451     Document: 33   Page: 14   Filed: 03/05/2021




 14                                     MAY   v. MCDONOUGH



                        CONCLUSION
      We have considered Mr. May’s remaining arguments
 and find them unpersuasive. For the above reasons, we
 affirm the Judgment of the U.S. Court of Appeals for Vet-
 erans Claims and dismiss those parts of Mr. May’s appeal
 over which we lack jurisdiction.
         AFFIRMED-IN-PART AND DISMISSED-IN-
                      PART
                           COSTS
      No costs.